DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
Claims 1-5 and 29-37 remain pending and under prosecution.
 
Claim Interpretation
The specification of the instant application describes a toroidal sensor as comprising electrodes in paragraphs 0051 and 0058. The specification additionally explains that a toroidal sensor is capable of measuring sub-epidermal moisture (SEM) values in paragraph 0056 of the instant application. This differs from the accepted definition of a toroidal sensor in the prior art as a sensor that does not contain electrodes. Nevertheless, the specification provides a clear enough definition of the applicant’s term “toroidal sensor” and therefore, during examination, a toroidal sensor will be interpreted to refer to an electrode arrangement that is capable of measuring SEM values.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120190989 A1 to Kaiser et al. (hereinafter Kaiser), in view of Drinan et al (US Pub No.  20080039700), Chasins et al (US Pub No. 20150157435), and Libbus et al (US Pub No. 20090076410).


Regarding claim 1, Kaiser discloses An apparatus for identifying damaged tissue (Kaiser Paragraph 0017, an aspect of the invention is in the in situ sensing and monitoring of skin or wound status), said apparatus comprising:  
A first sensor (Kaiser Paragraph 0020, the array comprises a plurality of sensor elements connected to a processor; Kaiser Paragraph 0048, each node 12 [first sensor] comprises a sensor element or emitter element for receiving or transmitting a signal) and a second sensor (Kaiser Paragraph 0048, each node 12 [second sensor] comprises a sensor element or emitter element for receiving or transmitting a signal), each comprising a first electrode (Kaiser Paragraph 0052, the integrated circuit processor addresses the nodes 12 and reads their measurements of tissue characteristics and such characteristics may include pressure, bioelectric impedance, and electrical capacitance; Kaiser Paragraph 0048, sensor element or emitter element) and a second electrode (Kaiser Paragraph 0048, sensor element or emitter element), and wherein said first sensor is configured to be placed against a first location on a patient's skin and said second sensor is configured to be placed at the same time against a second location on said patient's skin (Kaiser Paragraph 0049, element nodes [the first and second sensors made up of one or more nodes] measure displacement current when they are isolated from tissue by an insulating layer, and also measure the current associated with direct contact with tissue),
A circuit electronically coupled to said first electrodes and said second electrodes (Kaiser Paragraph 0047, each node [nodes comprising sensor electrodes and/or emitter electrodes] is coupled via row and column transmission lines and row and column ribbons to an internal processor) and configured to measure a first electrical property between said first and second electrodes of said first sensor and to measure a second electrical property between said first and second electrodes of said second sensor (Kaiser Paragraph 0047, the internal processor drives operation for the reception or transmission of signals through the emitter or sensor in each node) and provide information regarding said first and second electrical properties (Kaiser Paragraph 0047, the array may be accessed to read data in a programmable and multiplexed manner), 
A processor electronically coupled to said circuit and configured to receive said information (Kaiser Paragraph 0047, internal processor 26 coupled to each node in the array), and 
A non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor (Kaiser Paragraph 0172, embodiments of the invention are described with reference to flowchart illustrations of methods and systems according to embodiments of the invention, these methods and systems can also be implemented as computer program products, in that regard each block or step can be implemented by various means such as one or more computer program instructions embodied in computer-readable program code logic), perform the steps of: 
Converting said first electrical property into a first sub-epidermal moisture (SEM) value and said second electrical property into a second SEM value (Kaiser Paragraph 0059, the biometric impedance probe allows for measurement of sub epidermal moisture).
Kaiser et al also disclose measuring capacitance (Kaiser Paragraph 0052, the integrated circuit processor addresses the nodes 12 and reads their measurements of tissue characteristics and such characteristics may include electrical capacitance)
Kaiser does not directly disclose the apparatus including:
The second sensor location is bisymmetric relative to said first sensor location.
Determining a difference between said first SEM value and said second SEM value.
Wherein the difference exceeding a predetermined threshold is indicative of tissue damage at the first location or the second location.

Drinan et al teach that it is well-known in the art to compare hydration measurements between first and second tissue locations to provide a proper baseline measurement against which to monitor any predetermined threshold change including indication of disease state (0061-0062).  Thus, Drinan et al teach providing skin hydration measurements at the first and second location that are compared.
Chasins et al teach that it is well-known in the art to compare physiological measurements from skin sensors taken at bisymmetric locations on the body to determine the physiological state of body part (0066-0067).  Thus, Chasins et al teach the comparison of sensor measurements from bisymmetric skin locations.
Libbus et al teach that it is well-known in the art to provide skin hydration sensors positioned at bisymmetric locations to provide desired measurements (0114-0116).
It is noted that applicant’s disclosure states that measurements for SEM are taken at bisymmetric locations to compensate for offset readings or possible common mode effects.  This is in line with the teachings of Drinan et al which compares between locations for provide a proper baseline against which to judge the measurement.  It is also noted that all comparisons require exceeding a predetermined threshold to indicate the result, as well-known to a skilled artisan.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kaiser such that the second sensor location is bisymmetric relative to said first sensor location, as taught by Drinan et al, Chasins et al, Libbus et al, determining a difference between said first and second bisymmetric locations as taught by Drinan et al and Chasins et al, wherein the difference exceeding a predetermined threshold is indicative of skin tissue damage at the first location or the second location as taught by Drinan et al and Chasins et al, and the measurement being compared is the SEM value as already taught by Kaiser, to effectively provide a way to accurate detect the skin tissue damage by comparison to a proper baseline measurement against which to monitor any predetermined threshold change including indication of disease state.
Regarding claim 5, the Kaiser/Drinan et al/Chasins et al/Libbus et al combination teaches the apparatus according to claim 1 further comprising a gap between said first electrode and said second electrode (Kaiser Fig. 1, gap between each of nodes 12 [nodes containing emitter or sensor electrodes as described above]).
Regarding claim 29, the Kaiser/Drinan et al/Chasins et al/Libbus et al combination teaches the apparatus according to claim 1, wherein said first sensor and said second sensor are toroidal sensors (Kaiser Paragraph 0059, the biometric impedance probe allows for measurement of sub epidermal moisture; Kaiser Paragraph 0052, the integrated circuit processor addresses the nodes 12 and reads their measurements of tissue characteristics and such characteristics may include pressure, bioelectric impedance, and electrical capacitance [See claim interpretation above. A toroidal sensor in the context of this application is defined as electrodes capable of measuring SEM]).
Regarding claim 30, the Kaiser/Drinan et al/Chasins et al/Libbus et al combination teaches the apparatus according to claim 1 as above, wherein said first electrode and said second electrode are ring electrodes (Kaiser Fig. 6, the electrode nodes 12 form rings; Kaiser Paragraph 0061, while the external sensor is depicted as a rectangular array in Figs. 1-4 and 7-8, it is appreciated that the array may comprise any number of shapes).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al in view of Drinan et al, Chasins et al, and Libbus et al as applied to claim 1 above, and further in view of US 2016/0338591 A1 to Lachenbruch et al. (hereinafter Lachenbruch).
Regarding claim 2, the Kaiser/Drinan et al/Chasins et al/Libbus et al combination teaches the apparatus according to claim 1 as above. The Kaiser/Drinan et al/Chasins et al combination does not directly teach the apparatus, wherein said instructions further comprise a step of providing a signal if said difference is greater than a predetermined threshold.
Lachenbruch teaches an apparatus for assessing tissue (Lachenbruch Abstract, a system for implementing the method of tracking a change in tissue status). Lachenbruch further teaches comparing SEM values and a threshold (Lachenbruch Paragraph 0037, the information is transmitted to the server which compares the received information with a threshold tissue status) and providing a signal if said difference is greater than a predetermined threshold (Lachenbruch Paragraph 0037, when the measurement exceeds the threshold value, the server provides an alert indicative of a change in tissue status).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Kaiser/Drinan et al/Chasins et al/Libbus et al combination for monitoring SEM values with method of Lachenbruch for generating an alert when SEM measurements deviate from previous values by a threshold for the purpose of addressing the need to provide early indication of a change in tissue status of a user (Lachenbruch Paragraph 0005, a need exists for alternative systems and methods which provide early indication of a change in tissue status).
Regarding claim 4, the Kaiser/Drinan et al/Chasins et al/Libbus et al/Lachenbruch combination teaches The apparatus according to claim 2 as above, further comprising: 
A substrate (Kaiser Paragraph 0046, the array is preferably positioned on a substrate that supports the array) configured to be placed in a known position on said patient's skin (Kaiser Paragraph 0059, a plurality of external patches may be applied to permit measurement of impedance coupling for example of the entire abdomen of a subject; Kaiser Paragraph 0046, the substrate comprises a flexible and biocompatible material that enables various different modes of use including a patch applied directly, or garment systems, shoe systems, and other wearable items [it is possible for the device to be used in many different locations on the patient’s skin]), and said first and second sensors are disposed on said substrate such that said first and second sensors are positioned at bisymmetric locations on said patient's skin when said substrate is placed in said known position on said patient's skin (see Drinan et al, Chasins et al, Libbus et al above).

Claims 3 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al, Drinan et al, Chasins et al, and Libbus et al as applied to claim 1 above, and further in view of US 2015/0009168 A1 to Levesque et al. (hereinafter Levesque).
The Kaiser/Drinan et al/Chasins et al/Libbus et al combination teaches the apparatus according claim 1 as above. The Kaiser/Drinan et al/Chasins et al/Libbus et al combination does not directly disclose the apparatus further comprising a switching element configured to detect when said first and second sensors are in proper contact with said patient's skin wherein: said circuit is electronically coupled to said switching element and configured to measure said first and second electrical properties when said first and second sensors are in proper contact with said patient's skin.
Levesque teaches an apparatus for determining the level of hydration of a user’s skin (Levesque Paragraph 0033, changes in capacitance may be used to determine the level of hydration of the user’s skin). Levesque further teaches the apparatus comprising a switching element configured to detect when said first and second sensors are in proper contact with said patient's skin (Levesque Paragraph 0032, touch surface 116 [switching element] represents any surface configured to sense touch input of a user) wherein: said circuit is electronically coupled to said switching element (Levesque Paragraph 0033, the system includes sensor 130 which detects a feature associated with touch surface 116) and configured to measure said first and second electrical properties when said first and second sensors are in proper contact with said patient's skin (Levesque Paragraph 0033, in some embodiments the sensor may comprise a sensor configured to detect the condition of the user or a dryness or hydration of the user’s skin; Levesque Paragraph 0034, sensor 130 may comprise another sensor used by the device such as sensor(s) 108; Levesque Fig. 1A, sensor(s) 108 are located within the touch surface 116).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Kaiser/Drinan et al/Chasins et al/Libbus et al combination with the touch sensing device of Levesque for the purpose of providing user friendly haptic feedback to the user when proper contact is achieved (Levesque Paragraph 0003, devices including surface-based haptic effect may be more user friendly and may provide a more compelling user experience).
Regarding claim 31, the Kaiser/Drinan et al/Chasins et al/Libbus et al /Levesque combination teaches the apparatus according to claim 3 as above, wherein said switching element is selected from the group consisting essentially of a contact sensor (Levesque Paragraph 0032, touch surface 116 represents any surface configured to sense touch input of a user), a pressure sensor (Levesque Paragraph 0032, sensors inside of touch surface 116 may include resistive and/or capacitive sensors which to determine the location of a touch and other information such as pressure [pressure sensor]), a temperature sensor, an optical sensor, a proximity-detecting sensor (Levesque Paragraph 0032, any suitable number, type, or arrangement of sensors can be used to detect a touch in a touch area when an object contacts a touch surface).
Regarding claim 32, the Kaiser/Drinan et al/Chasins et al/Libbus et al/Levesque combination teaches the apparatus according to claim 3 as above, wherein said switching element is a pressure sensor (Levesque Paragraph 0032, sensors inside of touch surface 116 may include resistive and/or capacitive sensors which to determine the location of a touch and other information such as pressure [pressure sensor]).
Regarding claim 33, the Kaiser/Drinan et al/Chasins et al/Libbus et al/Levesque combination teaches the apparatus according to claim 3 as above, wherein said switching element is a contact sensor (Levesque Paragraph 0032, touch surface 116 represents any surface configured to sense touch input of a user).

Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al in view of Drinan et al, Chasins et al, Libbus et al, and US 2016/0338591 A1 to Lachenbruch et al. (hereinafter Lachenbruch) as applied to claim 4 above, and further in view of US 2019/0134396 A1 to Toth et al. (hereinafter Toth).
Regarding claim 34, the Kaiser/Drinan et al/Chasins et al/Libbus et al/Lachenbruch combination teaches the apparatus according to claim 4 as above but does not directly disclose the apparatus wherein the bisymmetric locations on said patient's skin are located on the sacral region of said patient's back.
Toth teaches an apparatus for monitoring the state of one or more tissue sites (Toth Paragraph 0092, monitor the state of one or more tissue sites e.g. tissue health, etc.). Toth additionally teaches the apparatus wherein the locations on said patient's skin are located on the sacral region of said patient's back (Toth Paragraph 0095, additional placement sites on the sacral region).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Kaiser/Drinan et al/Chasins et al/Libbus et al/Lachenbruch combination of monitoring tissue status with the teachings of Toth for applying the tissue status monitoring device to the sacral region of a patient because placing the device on a sacral region of the patient represents an intended use of the Kaiser/Drinan et al/Chasins et al/Lachenbruch device (Toth Paragraph 0094, selection of the monitoring sites is generally determined based upon the intended application of the device), and furthermore placement in such a region is advantageous for the assessment of autonomic neural function of the subject or other assessments (Toth Paragraph 0095, placement sites such as the sacral region or the like may be advantageous in the assessment of autonomic neural function of a subject and for assessment of PNS activity, somatosensory function, assessment of SNS functionality, etc.).
Regarding claim 35-36, the Kaiser/Drinan et al/Chasins et al/Libbus et al/Lachenbruch combination teaches the apparatus according to claim 4 as above including the bisymmetric locations (see Drinan et al, Chasins et al, and Libbus et al above).
The Kaiser/Drinan et al/Chasins et al/Libbus et al/Lachenbruch combination does not directly disclose the apparatus wherein the bisymmetric locations on said patient's skin are located on the left heel and the right heel of said patient.
Toth teaches an apparatus for monitoring the state of one or more tissue sites (Toth Paragraph 0092, monitor the state of one or more tissue sites e.g. tissue health, etc.). Toth additionally teaches the apparatus wherein the locations on said patient's skin are located on the heel of said patient’s foot (Toth Paragraph 0094, additional placement sites on the heel).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Kaiser/Drinan et al/Chasins et al/Libbus et al/Lachenbruch combination of monitoring tissue status on a patient’s left and right feet with the teachings of Toth for applying the tissue status monitoring device to the heel of a patient’s foot because placing the device on a heel of the patient represents an intended use of the Kaiser/Drinan et al/Chasins et al/Lachenbruch device (Toth Paragraph 0094, selection of the monitoring sites is generally determined based upon the intended application of the device), and furthermore placement in such a region is advantageous for interacting with the subject or other assessments (Toth Paragraph 0096, placement sites such as the wrist, hand, or the like may be advantageous for interacting with a subject).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al in view of Drinan et al, Chasins et al, and Libbus et al as applied to claim 5 above, and further in view of US 2010/0042389 A1 to Farruggia et al. (hereinafter Farruggia).
The Kaiser/Drinan et al/Chasins et al/Libbus et al combination discloses the apparatus accord to claim 5 as above. The Kaiser/Drinan et al/Chasins et al/Libbus et al combination does not directly disclose the apparatus wherein said gap between said first electrode and said second electrode has a width that is narrower than the cross-section of each of the electrodes.
Farruggia teaches an apparatus using monitoring electrodes in a biologic environment (Farruggia Paragraph 0018, biofouling adversely affects the accuracy of electrical conductivity measurements). Farruggia further teaches an apparatus wherein a gap between first and second electrodes has a width that is narrower than the cross-section of each of the electrodes (Farruggia Paragraph 0090, the voltage electrodes are offset, towards each other in pairs, from respective centers of the current electrodes; Farruggia Fig. 6, electrodes 13 and 14 are offset from one another and the gap is smaller than the cross-section of each electrode).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Kaiser/Drinan et al/Chasins et al/Libbus et al combination for using electrodes to monitor tissue status, with the teaches of Farruggia for offsetting electrodes toward one another, for the purpose of locating them at a zero-gradient area of the respective dipole-like electrical field of the corresponding electrodes which results in lessening the effects from surface contaminants on the measurements (Farruggia Paragraph 0095, the sensing electrodes are offset toward each other to locate them substantially at a zero-gradient area of the respective dipole-like electrical field of the corresponding current electrodes; Farruggia Paragraph 0200 conductivity measurements are least sensitive to small dimensional perturbations due to surface contaminants when the sensing electrodes are at such zero-gradient points).


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Stoller et al has been removed as a secondary reference and replaced with the above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791